      Case 20-12453     Doc 79     Filed 09/18/20 Entered 09/18/20 11:52:29              Desc Main
                                    Document     Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                                  )     Chapter 11
                                                        )
BHF CHICAGO HOUSING GROUP B LLC                         )     Case No. 20-12453
(ICARUS)                                                )
                                                        )     Hon. Jack B. Schmetterer
                      Debtor.                           )
                                                        )

                 STIPULATION AND AGREED ORDER TO PROVIDE
         RECEIVERS ADEQUATE PROTECTION OF RECEIVERS’ CERTIFICATES

          BHF Chicago Housing Group B LLC (Icarus), debtor and debtor-in-possession (the

  “Debtor”), UMB Bank, N.A., not individually but solely in its capacity as the duly-appointed and

  acting successor trustee under the indenture for the Multifamily Housing Revenue Bonds: Better

  Housing Foundation Icarus Portfolio Project (Series 2017A, Subordinate Series 2017B (the

  “Trustee”), Chicago Neighborhood Resources, LLC (“CNRLLC”), CR Realty Advisors, LLC

  (“CR”), FMV RL II LLC (“FMV”)1, and Community Initiatives, Inc. (“CII”), by and through

  their respective counsel, hereby agree and stipulate (the “Stipulation”) as follows:

                                               Recitals

          A.     On June 15, 2020 (the “Petition Date”), the Debtor filed a voluntary bankruptcy

  petitions under chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”) in the United

  States Bankruptcy Court for the Northern District of Illinois (the “Bankruptcy Court”),

  designated as Case No. 20-12453 (the “Bankruptcy Case”).

          B.     On June 23, 2020, the Bankruptcy Court entered an Order Excusing Court-

  Appointed Receiver’s Compliance with 11 U.S.C. §§ 543(a)-(c) [Docket No. 27] (the “Receiver


  1
    CNRLLC, CR, and FMV shall collectively be referred to as “CNR”. CNR and CII shall collectively be
  referred to as the “Receivers”



  260603543.v3
    Case 20-12453       Doc 79     Filed 09/18/20 Entered 09/18/20 11:52:29              Desc Main
                                    Document     Page 2 of 10



Order”).       The Receiver Order provided, inter alia, that the “Receivers shall continue in

possession, custody, and control of the respective Property to and until the closing of the Sale.”

The property that CNR remains in possession, custody, and control is set forth on Exhibit A to

this Stipulation (the “CNR Property”). The property that CII remains in possession, custody,

and control is set forth on Exhibit B to this Stipulation (the “CII Property”).2

        C.        The Receiver Order further provided that the Circuit Court of Cook County (the

“Housing Court”) retained jurisdiction to approve all receiver certificates pursuant to 65 ILCS

5/11-31-2 and all applicable state laws (each, a “Certificate”). Upon the Housing Court’s

issuance of a Certificate, such Certificate shall constitute a “first a lien upon the real estate and

the rents and issues thereof, and shall be superior to all prior assignments of rents and all prior

existing liens and encumbrances, except taxes” as set forth in 65 ILCS 5/11-31-2.

        D.        Prior to and following the Petition Date, the Housing Court issued (and will

continue to issue) Certificates in favor of CNR, and such Certificates shall constitute first liens

against the respective CNR Property for which the Certificate was issued.

        E.        Prior to and following the Petition Date, the Housing Court issued (and will

continue to issue) Certificates in favor of CII, and such Certificates shall constitute first liens

against the respective CII Property for which the Certificate of issued.

        F.        On July 14, 2020, the Bankruptcy Court entered an Order (A) Approving Bid

Procedures and Bid Protections, (B) Approving Notice of the Sale, (C) Scheduling a Sale

Hearing and, if Necessary, an Auction, and (D) Granting Related Relief [Docket No. 54] (the

“Bid Procedures Order”) that approved, inter alia, the bid procedures for the sale of the

Property (the “Bid Procedures”). The Bid Procedures contemplated the sale of the Property in

2
 The CNR Property and CII Property, along with any other personal or real property of the Debtor, shall
collectively be referred to as the Property.


                                                   2
260603543.v3
  Case 20-12453        Doc 79    Filed 09/18/20 Entered 09/18/20 11:52:29            Desc Main
                                  Document     Page 3 of 10



whole or in separate sale pools. See, e.g., Docket No. 54, at p. 14, ¶ d (“[T]he Debtor will

conduct an auction for further bidding for the Property . . . to determine the highest and best

offer with respect to the Property or any portion thereof.”).

         G.     On July 15, 2020, the Bankruptcy Court entered an Order Authorizing the

Retention and Employment of Hilco Real Estate, LLC as Real Estate Broker to, inter alia,

market, solicit bids, and negotiate the sale of the Property [Docket No. 51] (the “Hilco Order”).

The Hilco Order expressly approved the application to retain Hilco Real Estate, LLC (“Hilco”),

which, based on Hilco’s knowledge of the real estate market and the Property, separated the

Property into six (6) separate sales pools, labelled sales pools “A” though “F.” The CNR

Property and CII Property allocation into the sales pools is shown, respectively, on Exhibits A-

B attached hereto.

         H.     The deadline for interested purchasers to submit bids for the Property, whether in

whole or for any combination of sales pools, is September 30, 2020.

         I.     The Receivers have expressed concern that, while remote, a potential sale of the

Property in any combination of the sales pools could expose the Receivers to be under secured

with respect to the respective pooled properties securing the Certificates. The Receivers have

informed the Debtor, Trustee, and the City of Chicago that they would withdraw as receivers

before the state court in the event the Receivers were not fully secured in the event of a sale in

pools.

         J.     The Debtor’s bankruptcy estate and sale process would be greatly prejudiced

should the Receivers withdraw, and the Debtor be required to retain possession, custody, and

control of the Property.

         WHEREFORE, the Debtor, Trustee, and Receivers stipulate as follows:



                                                  3
260603543.v3
  Case 20-12453          Doc 79    Filed 09/18/20 Entered 09/18/20 11:52:29            Desc Main
                                    Document     Page 4 of 10



                                             Stipulation

        1.        The recitals in paragraphs “A” through “J” above are incorporated here as though

set forth in full.

        2.        Each Certificate of CNR, issued or recorded against a CNR Property, whether

now or in the future, shall be cross collateralized to secure all amounts owed to CNR with

respect to any CNR Property, now or in the future, to ensure the full payment of all amounts

owed to CNR related to the CNR Property for which a Certificate has been, or will be issued

(“CNR Cross Collateralized Certificates”).

        3.        Each CNR Cross Collateralized Certificate shall constitute a “first a lien upon the

real estate and the rents and issues thereof, and shall be superior to all prior assignments of rents

and all prior existing liens and encumbrances, except taxes” as set forth in 65 ILCS 5/11-31-2.

        4.        Each Certificate of CII, issued or recorded against a CII Property, whether now or

in the future, shall be cross collateralized to secure all amounts owed to CII with respect to any

CII Property, now or in the future, to ensure the full payment of all amounts owed to CII related

to the CII Property for which a Certificate has been, or will be issued (“CII Cross Collateralized

Certificates”).

        5.        Each CII Cross Collateralized Certificate shall constitute a “first a lien upon the

real estate and the rents and issues thereof, and shall be superior to all prior assignments of rents

and all prior existing liens and encumbrances, except taxes” as set forth in 65 ILCS 5/11-31-2.

        6.        All proceeds of the sale of the Property, whether in whole or in sales pools, shall

be deposited in the debtor-in-possession bank account. See Docket No. 54, at p. 4, ¶ 9. All

“liens, claims, encumbrances, and interests on the Property, including, without limitation, the

asserted liens, claims, and encumbrances of the Receiver[s] . . . shall attach to the proceeds from



                                                   4
260603543.v3
Case 20-12453   Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29   Desc Main
                          Document     Page 5 of 10
Case 20-12453   Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29   Desc Main
                          Document     Page 6 of 10
Case 20-12453   Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29   Desc Main
                          Document     Page 7 of 10




                                       7
Case 20-12453   Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29   Desc Main
                          Document     Page 8 of 10
          Case 20-12453                       Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29           Desc Main
                                                         Exhibit A - CNR
                                                        Document         Property
                                                                      Page 9 of 10

                                        ADDRESS                                              RECEIVER                   POOL
4326-28 S Michigan Ave., Chicago, IL 60653                                      CNR Advisors LLC                        A
5116-18 S Indiana Ave., Chicago, IL 60615                                       CNR Advisors LLC                        A
5154-56 S Indiana Ave., Chicago, IL 60615                                       CNR Advisors LLC                        A
5226-28 S Michigan Ave., Chicago, IL 60615                                      CNR Advisors LLC                        A
226-28 E 55th Place, Chicago, IL 60637                                          CNR Advisors LLC                        B
5600-02 S Michigan Ave., Chicago, IL 60637                                      CNR Advisors LLC                        B
5700 S Calumet Ave., Chicago, IL 60637                                          CNR Advisors LLC                        B
5701 S Calumet Ave., Chicago, IL 60637                                          CNR Advisors LLC                        B
5832-36 S Michigan Ave., Chicago, IL 60637                                      CNR Advisors LLC                        B
5910-12 S King Dr., Chicago, IL 60637                                           CNR Advisors LLC                        B
6123-25 S Prairie Ave., Chicago, IL 60637                                       CNR Advisors LLC                        B
6207 -09 S King Dr., Chicago, IL 60637                                          CNR Advisors LLC                        B
5606-08 S Michigan Ave., Chicago, IL 60637                                      CNR Advisors LLC                        B
6427-29 S Drexel Ave., Chicago, IL 60637                                        CNR Advisors LLC                        C
6540-42 S Ellis Ave., Chicago, IL 60637                                         CNR Advisors LLC                        C
6603 S Rhodes Ave., Chicago, IL 60637                                           CNR Advisors LLC                        C
6605-07 S Kimbark Ave., Chicago, IL 60637                                       CNR Advisors LLC                        C
6611-13 S Ellis Ave., Chicago, IL 60637                                         CNR Advisors LLC                        C
6656-58 S Woodlawn Ave., Chicago, IL 60637                                      CR Realty Advisors n/k/a CNR Advisors   C
1431-33 E 66th Place, Chicago, IL 60637                                         CNR Advisors LLC                        C
1421 E 67th Place, Chicago, IL 60637                                            CNR Advisors LLC                        C
139-141 W Marquette Rd., Chicago, IL 60621                                      CNR Advisors LLC                        D
7655-57 S Lowe Ave., Chicago, IL 60620                                          CNR Advisors LLC                        D
721-29 W 71st St., Chicago, IL 60621                                            CNR Advisors LLC                        D
7511-19 Yale Ave., Chicago, IL 60620                                            CR Realty Advisors n/k/a CNR Advisors   D
435-41 E 71st St., Chicago, IL 60637                                            CNR Advisors LLC                        E
6857-59 S King Dr., Chicago, IL 60619                                           CNR Advisors LLC                        E
6901-07 S Prairie Ave., Chicago, IL 60615                                       CNR Advisors LLC                        E
8143-45 S Ellis Ave., Chicago, IL 60619                                         CNR Advisors LLC                        E
8249-51 S Drexel Ave., Chicago, IL 60619                                        CNR Advisors LLC                        E
1524 E 73rd St., Chicago, IL 60619                                              CNR Advisors LLC                        F
                th
2666-68 E 78 St., Chicago, IL 60649                                             CNR Advisors LLC                        F
6820-22 S Cornell Ave., Chicago, IL 60649                                       CNR Advisors LLC                        F
6948-52 S Oglesby Ave., Chicago, IL 60649                                       CNR Advisors LLC                        F
7018 S Clyde Ave., Chicago, IL 60649                                            CNR Advisors LLC                        F
8030 S Yates Blvd., Chicago, IL 60617                                           CNR Advisors LLC                        F




ClarkHill\98306\397691\260426213.v1-8/24/20
          Case 20-12453                       Doc 79   Filed 09/18/20 Entered 09/18/20 11:52:29                      Desc Main
                                                          Exhibit B - CII
                                                       Document       PageProperty
                                                                            10 of 10

                                         ADDRESS                                                      RECEIVER               POOL
5119-25 S Prairie Ave., Chicago, IL 60615                                               Community Initiatives, Inc           A
5720-22 S Michigan Ave., Chicago, IL 60637                                              Community Initiatives, Inc           B
7556-58 S Eggleston Ave., Chicago, IL 6062                                              Community Initiatives, Inc           D
7600-20 S Stewart Ave., Chicago, IL 60620 & 7632-34 S Stewart Ave., Chicago, IL 60620   Community Initiatives, Inc           D
7640-56 S Stewart Ave., Chicago, IL 60620                                               Community Initiatives, Inc           D
301-05 E 75th St., Chicago, IL 60619                                                    Community Initiatives, Inc           E
              st
614-22 E 71 St., Chicago, IL 60619                                                      Community Initiatives, Inc           E
8229 S Langley Ave., Chicago, IL 60619                                                  Community Initiatives, Inc           E




ClarkHill\98306\397691\260426213.v1-8/24/20
